DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 1-6, 30-35, 59-60, 64-65 in the reply filed on 04/20/2022 is acknowledged.
Status of Claims
3.	Claims 1-6, 30-35, 59-60, 64-65 are pending wherein claims 1, 4, 30, 33, 59, 60, 64, 65 are in independent form.
4.	Claims 7-29, 36-58, 61-63, and 66-68 have been canceled.
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6, 30-35, 59-60, 64-65 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 20200037367 A1, hereinafter referred to as Kim).
		Re claim 1, Kim teaches a method for responding to an over-the-air paging message with a user equipment (UE) (UE, Fig. 8-9), comprising:
	(i) receiving the over-the-air paging message (receiving paging message from eNB, Fig. 8-9) indicating a dedicated resource to perform access ((N)PRACH resource information included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206);
	(ii) performing access using the dedicated resource (sending Msg1 including Random access preamble, early UL data) (Fig. 8-9, Fig. 16, Par 0115-0118, Par 0127-0129, Par 0205-0207); and
	(iii) receiving an acknowledgement message in response to performing access (receiving Msg2 including RAR, acknowledgement for UL data) (Fig. 8-9, Fig. 16, Par 0119-0121, Par 0129-0131, Par 0205-0208).
		Claim 30 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 59 recites an apparatus performing the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Claim 64 recites a non-transitory processor readable storage medium comprising instructions to be executed by a processor to perform the steps recited in claim 1 and thereby, is rejected for the reasons discussed above with respect to claim 1.
		Re claims 2, 31, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claims 3, 32, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) and a uplink grant for transmission on a physical uplink shared channel (PUSCH grant) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claim 4, Kim teaches a method for transmitting an over-the-air paging message with a base station (eNB, Fig. 8-9, Fig. 16), comprising:
	(i) transmitting the over-the-air paging message (paging message transmitted by the eNB, Fig. 8-9, Fig. 16) indicating a dedicated resource to perform access (N)PRACH resource information included in a paging message, Fig. 8-9, Fig. 16) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206); and 
	(ii) receiving a response via the dedicated resource (Msg1 including Random access preamble, early UL data) (Fig. 8-9, Fig. 16, Par 0115-0118, Par 0127-0129, Par 0205-0207).
		Claim 33 recites an apparatus performing the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Claim 60 recites an apparatus performing the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Claim 65 recites a non-transitory processor readable storage medium comprising instructions to be executed by a processor to perform the steps recited in claim 4 and thereby, is rejected for the reasons discussed above with respect to claim 4.
		Re claims 5, 34, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
		Re claims 6, 35, Kim teaches that the dedicated resource includes a preamble for transmission on a random access channel ((N)PRACH resource information for RA preamble included in a paging message, Fig. 8-9) and a uplink grant for transmission on a physical uplink shared channel (PUSCH grant) (Fig. 8-9, Fig. 16, Par 0110-0116, Par 0123-0127, Par 0139, Par 0205-0206).
Relevant Prior Art
		Chen et al (US 20220015152 A1) discloses that a UE receives a paging message from a base station including dedicated random access resources and transmits a random access preamble based on the dedicated random access resources (Fig. 3, Fig. 11-14, Par 0130-0142, Par 0185-0186).











Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/Examiner, Art Unit 2473